        Case 4:19-cv-04577-JSW Document 39 Filed 09/06/19 Page 1 of 2




 1   LEXINGTON LAW GROUP
     Mark Todzo, State Bar No. 168389
 2   Eric Somers, State Bar No. 139050
     503 Divisadero Street
 3   San Francisco, CA 94117
     Telephone: (415) 913-7800
 4   Facsimile: (415) 759-4112
     mtodzo@lexlawgroup.com
 5   esomers@lexlawgroup.com
 6   Attorneys for Plaintiff
     FUMIKO LOPEZ
 7
 8
                                     UNITED STATES DISTRICT COURT
 9
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
11
     FUMIKO LOPEZ,                                          Case No. 4:19-cv-04577-JSW
12
                               Plaintiffs,                  Judge: Hon. Jeffrey S. White
13
            v.                                              CERTIFICATE OF SERVICE
14
     APPLE, INC.,
15
                                       Defendants.
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      -1-
                                             CERTIFICATE OF SERVICE
Case 4:19-cv-04577-JSW Document 39 Filed 09/06/19 Page 2 of 2
